Citation Nr: 0417235	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected left knee disorder prior to March 29, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected left knee disorder from June 1, 2002.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the veteran's original claim on appeal, the veteran sought 
an evaluation in excess of 10 percent for his service-
connected left knee disorder.  Thereafter, a December 1999 
rating decision increased the evaluation for this disability 
to 30 percent, effective from June 18, 1998, and following a 
left total knee replacement in March 2001, the veteran's 
disability was assigned a 100 percent rating for the period 
of March 29, 2001 to June 1, 2002, and a 60 percent rating 
from June 1, 2002.  The veteran has continued the appeal.

The Board notes that while the primary focus of the appeal is 
clearly on entitlement to an evaluation in excess of 30 
percent for the period of June 1998 to March 2001, the 
veteran has not withdrawn any aspect of his appeal, and it 
will therefore be necessary for the Board to consider the 
issue of entitlement to an evaluation in excess of 60 percent 
from June 1, 2002.  For the sake of clarity, the Board has 
separately identified this issue on the title page of this 
decision.  

The Board further notes that an April 2003 rating decision 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability and there is no indication that the veteran filed 
a notice of disagreement with this decision.  Consequently, 
it is not a subject for current appellate review.  





FINDINGS OF FACT

1.  Prior to April 17, 2000, the veteran's left knee disorder 
was characterized primarily by arthritis with limitation of 
motion of the knee joint and pain.

2.  For the period of April 17, 2000 to March 28, 2001, the 
veteran's left knee became characterized by severe 
instability and subluxation.

3.  From June 1, 2002, the veteran's left knee disorder is 
manifested by significant difficulty with ambulation and 
balance and significant pain and stiffness with use that 
together more nearly approximate chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity; a separate rating for instability and/or arthritis 
is not warranted.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2000, the schedular criteria for a 
rating higher than 30 percent for left knee arthritis have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5261 (2003).

2.  The schedular criteria for a separate 30 percent rating 
for instability of the left knee for the period of April 17, 
2000 to March 28, 2001, have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2003).

3.  From June 1, 2002, the schedular criteria for rating 
higher than 60 percent for a left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5055 (2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claim and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in correspondence in July 1998, the August 1998 
rating actions, the January 1999 statement of the case, the 
December 1999 rating action and supplemental statement of the 
case, the July 2001 supplemental statement of the case, 
correspondence in May 2003, a supplemental statement of the 
case in November 2003, and rating decision in February 2004.  
Quartuccio v. Principi, 16 Vet. App. 183; Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Moreover, the veteran has 
been advised of the applicable law and regulations, there is 
no indication that there are any outstanding pertinent 
records that are not in the record or sufficiently addressed 
by documents in the claims file, and to the extent the Board 
has determined that a separate and maximum rating is 
available for the period of April 2000 to March 2001 for left 
knee instability, any failure to notify or develop the claim 
with respect to this period cannot be considered prejudicial 
to the veteran.

While the July 1998 and May 2003 letters from the regional 
office (RO) and February 2004 rating action do not 
specifically request that the appellant provide any evidence 
in the veteran's possession that pertains to the claim as 
indicated in 38 C.F.R. § 3.159(b)(1) (2003), as demonstrated 
by the foregoing communications from the RO, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The Board additionally notes that the record contains 
multiple VA examination reports and numerous outpatient 
records that further enable the Board to assess the severity 
of the veteran's left knee disorder during the relevant time 
periods.  Thus, based on all of the forgoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.

The history of the veteran's left knee disorder shows that 
service connection was originally granted in a January 1961 
rating decision, at which time a 10 percent rating was 
assigned, effective from October 1960.

Thereafter, an August 1998 rating decision initially denied 
the subject claim for an increased rating, noting that July 
1998 VA joints examination revealed noncompensable limitation 
of motion with arthritis that at best warranted a 10 percent 
rating under the rating criteria for arthritis.

At the veteran's personal hearing in October 1998, the 
veteran testified that his left leg would give out at times 
and that there was definite instability in the knee 
(transcript (T.) at p. 2).  The veteran further indicated 
that he wore a sleeve on the knee that helped to reduce 
swelling (T. at p. 8).  

In October and November 1998, the veteran submitted 
statements from his spouse and other witnesses noting their 
familiarity with the problems the veteran had with his left 
leg.

VA joints examination in September 1999 revealed that the 
veteran was examined for the specific purpose of determining 
whether there was instability of the left knee and the type 
of brace the veteran needed as a result of his disability.  
The examiner noted that the veteran walked with a cane in the 
left hand, limping with a short stance phase on the right.  
It was believed that the veteran was wearing a left knee 
brace on a routine basis.  Left knee range of motion was 
limited, with minus 20 degrees of extension and 100 degrees 
of flexion, actively, and minus 5 degrees of extension and 
100 degrees of flexion, passively.  There was no laterally 
instability at all and no anterior/posterior drawer sign.  
There was also no McMurray sign or Lachman's sign at all.  
However, there was some tenderness and swelling.  The veteran 
indicated that he did not wear his knee brace at this time 
because of knee pain and swelling, and based on a picture 
drawn by the veteran, the examiner concluded that the veteran 
used an elastic knee supporter with a metal flat rod medially 
and laterally with a single joint medially and laterally.  In 
using a temporary Ace wrap during the examination, the 
examiner noted that there was no difference in walking or 
stability with or without the wrap.  Subjectively, the 
veteran noted that he felt more secure with the bandage.  

The September 1999 examiner commented that this was a typical 
textbook case of the effect of a knee brace.  Generally, he 
noted that there were two kinds of braces, a cruciate knee 
brace which supplemented the knee stability by a metal frame 
so the patient had more stability in the knee, and an elastic 
knee brace which the veteran used.  The effect of the elastic 
brace was to provide increased sensory feedback from the knee 
joint and muscles around the joint.  Therefore, the examiner 
concluded that the elastic knee brace for knee arthritis was 
not to create mechanical stability but to create increased 
proprioceptive sensory information so that the patient would 
feel more secure when walking.  

VA outpatient records from October 1999 reflect that the 
veteran complained of left knee pain and that the knee would 
occasionally give out.  The range of motion of the knee was 
from -5 to 85 degrees and there was no effusion.  It was 
noted that the veteran was status post right hip fracture.  
X-rays revealed moderate degenerative joint disease (DJD) of 
the left knee.  

April 17, 2000 VA joints examination revealed that the 
veteran had sustained a right hip fracture in August 1999 and 
had been using a knee supporter with a side bar on the left 
knee.  The veteran reported deep, constant pain in the left 
knee in the medial and lateral tibiofemoral joint space, and 
it was noted that he used a neoprene sleeve on the right knee 
and a left knee supporter with bilateral side bar on the left 
knee.  Various activities were noted to be limited as a 
result of the left knee.  Physical examination revealed that 
standing was very difficult and that when the veteran stood, 
his gait was very unstable and he needed a cane to walk.  
Examination of the left knee revealed that extension was -20 
degrees and flexion was at 85 degrees.  The examiner again 
noted no lateral instability or anterior posterior drawer 
sign.  The examiner did not comment at this time on whether 
the veteran's current knee brace was used for stability 
purposes.

VA outpatient records for the period of October to November 
2000 reflect that in October 2000, the range of motion of the 
left knee was from 5 to 100 degrees with pain and 
crepitation.  X-rays were interpreted to reveal severe DJD of 
the left knee.  In November, range of motion was from 10 to 
100 degrees and while the knee was noted to be stable on 
examination, it was noted that the veteran was passed for 
total knee arthroplasty.  

December 2002 VA joints examination revealed that the veteran 
reported being bothered by left knee pain for several years.  
Pain was now located diffusely in the knee and was aggravated 
by activity.  The veteran had received excellent pain relief 
and improvement from a total left knee replacement 12 months 
earlier.  However, the veteran noted that he had had 
considerable problems with his balance and falls over the 
previous several months.  He reported that the knee felt 
stable to him but that he would still fall following the 
total knee replacement.  Physical examination revealed that 
incisions were healed and nonadherent to the subcutaneous 
tissue.  There was diffuse tenderness in the left knee from 
the distal femur to the proximal tibia.  There was no knee 
effusion.  The veteran's knee motion was irritable with 
passive motion and actively, motion was from 25 degrees of 
extension to 80 degrees of flexion.  The medial collateral 
ligament (MCL) and lateral collateral ligament (LCL) were 
intact and the veteran had considerable superficial 
tenderness about the knee.  X-rays were interpreted to reveal 
the artificial joint with no evidence of subsidence of the 
tibial base plate or any radiographic evidence of loosening 
of either component.  The overall knee alignment was found to 
be good.  The impression included left knee DJD with left 
total knee arthroplasty.  In commenting on the veteran's 
unemployability, the examiner noted that the veteran's below 
right knee amputation, left hip DJD, and left knee total knee 
replacement significantly impaired his ability to ambulate, 
and the artificial left knee required more consumption of 
energy.  It was also noted that the veteran continued to 
experience stiffness and aching pain.  The examiner further 
commented that the veteran may be a candidate for a sedentary 
part-time position that had limitation on carrying objects or 
walking more than 50 feet at a time.


I.  Entitlement to an Evaluation in Excess of 30 percent for 
Service-Connected Left Knee Disorder Prior to March 29, 2001

The Board first notes that prior to March 29, 2001, the 
veteran's left knee disorder was rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5261 for left knee arthritis, which is rated based on 
limitation of motion of the affected joint.  Prior to March 
29, 2001, the RO concluded that while the limitation of 
motion of the left leg was consistent with a 30 percent 
rating based on findings of extension limited to 20 degrees 
under Diagnostic Code 5261, at no time was extension limited 
to 30 degrees for a 40 percent rating under this Code.  
Although the United States Court of Appeals for Veterans 
Claims (Court) has held that when a Diagnostic Code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare- ups," 
(DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), because there 
was no additional limitation beyond the limitation of 
extension compensated by the 30 percent evaluation, there was 
no additional limitation of motion which could be compensated 
by an additional compensable rating for pain pursuant to 
DeLuca v. Brown.  To this extent, the Board is essentially in 
agreement with the position taken by the RO.

However, the RO additionally has taken the position that the 
clinical and examination findings prior to March 29, 2001 
also do not support a separate compensable rating for 
instability of the left knee for this time period, and this 
conclusion would seem to be primarily based on the VA joint 
examiner's findings and conclusions expressed in the report 
dated in September 1999.  In that examination report, the 
examiner basically concluded that the type of knee brace used 
by the veteran for his left knee at that time was not for 
mechanical stability and was instead the type used to provide 
the user with a greater subjective level of security with 
respect to the knee.  The Board further notes that at the 
time of this examination, other findings of this examiner 
also supported a conclusion that there was no mechanical 
instability of the knee, such as a lack of any lateral 
instability at all and the veteran's apparent ability to 
adequately ambulate, albeit with some limp and use of a cane.  
Thus, as of the date of this examination, the Board would 
further agree that the findings at this time would not 
justify a separate rating for a compensable rating for 
instability of the left knee.

On the other hand, the Board has reviewed the examination 
report from the same VA examiner relating to the examination 
conducted on April 17, 2000, and finds that the results 
indicate significant worsening of the ability to walk on the 
left knee.  More specifically, although the Board recognizes 
as did the RO that there continued to be findings of no 
lateral instability of the knee, the veteran had recently 
sustained a right hip fracture (which was later service 
connected), and it is clear that the examiner found that even 
standing for the veteran was very difficult, and that his 
gait was very unstable and that he needed a cane to walk.  
The examiner also did not comment on the brace that was being 
used at this time (it is assumed that it is the brace the 
examiner believed that the veteran was using at the time of 
his previous examination but it is not clear from the 
examiner's remarks at this time), so it is difficult for the 
Board to conclude that the brace was not being used for 
mechanical purposes.  Moreover, it is also clear that from 
this point, the veteran's left knee disorder continued to 
worsen such that it was ultimately necessary for him to 
undergo a total knee replacement on March 29, 2001.  
Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the evidence supports the conclusion that as 
of April 17, 2000, the veteran was experiencing a severe 
degree of instability in the left knee, which continued 
through March 29, 2001.  

Accordingly, while the Board finds that a preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's left knee disorder for the period prior to 
April 17, 2000, the Board does find that a separate 30 
percent rating is warranted for left knee instability for the 
period of April 17, 2000 to March 28, 2001 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).


II.  Entitlement to an Evaluation in Excess of 60 percent for 
a Left Knee Disorder from June 1, 2002

In view of the veteran's left total knee replacement, the 
veteran was more recently rated under the Diagnostic Code for 
knee replacement (prosthesis), 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2003).  This Code indicates that in evaluating a 
knee disorder, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are required for 
a 60 percent evaluation, and that intermediate degrees of 
residual pain or limitation of motion for an evaluation 
between 30 and 60 percent are to be rated by analogy under 
Diagnostic Codes which are also predicated on limitation of 
motion such as 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2003).  

The next highest and maximum rating provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 is 100 percent, which is 
warranted for a period of one year following implantation of 
the prosthesis.  The record reflects that the veteran 
properly received this evaluation for his left knee 
disability.

At this point, the Board would note that while the knee 
replacement has presumably resulted in the removal of some 
arthritic tissue, to the extent that arthritis remains on X-
ray examination as to the left knee, this would not result in 
the possibility of a separate rating for arthritis.  More 
specifically, the Board notes that Section 4.14 of title 38, 
Code of Federal Regulations, states that the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  
The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

Following the veteran's left knee replacement and the 
temporary 100 percent evaluation afforded under Diagnostic 
Code 5055, the Board notes that the evaluation for the left 
knee has thereafter been continued at 60 percent.  

The Board also notes that the veteran's residuals of left 
knee replacement continue to include significant difficulty 
with ambulation and balance, and significant pain and 
stiffness with use.  

Consequently, in summary, while the Board agrees that 
significant objective evidence of severe painful motion and 
difficulty with ambulation and balance justifies that the 
highest rating of 60 percent under Diagnostic Code 5055 is 
warranted, any separate compensable rating based on arthritis 
or joint instability would constitute pyramiding under 38 
C.F.R. § 4.14.

The Board further finds that the veteran's pain is clearly 
taken into account with the 60 percent rating and that as the 
veteran is now in receipt of a rating in excess of the 
maximum rating for limitation of leg motion under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2003), further 
consideration of the veteran's pain on motion, is arguably 
now unnecessary.


ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected left knee disorder prior to April 
17, 2000, is denied.

Entitlement to a separate 30 percent rating for instability 
of the left knee for the period of April 17, 2000 to March 
28, 2001, is granted.

Entitlement to a rating in excess of 60 percent for the 
veteran's service-connected left knee disorder from June 1, 
2002, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



